                                   C a s e 1:1:18-cv-07712-PAE
                                   Case       1 8- c v- 0 7 7 4 2- P A E DDocument
                                                                           o c u m e nt 1154
                                                                                          2 2 Fil e d 004/14/20
                                                                                               Filed    4/ 1 3/ 2 0 PPage
                                                                                                                      a g e 11 ofof 11




J A M E S E. J O H N S O N
C o r p o r ati o n C o u n s el
                                                                     T   HE   C   IT YOF   N   E W   Y   O RK                                           K A R E N B.
                                                                                                                                                      P h o n e: ( 2 1 2)
                                                                                                                                                                            S E L VI N
                                                                                                                                                                            3 5 6 -2 2 0 8
                                                                    L A W D EP A RT ME NT                                                                 F a x: ( 2 1 2)
                                                                                                                                                        k s el vi n @l a
                                                                                                                                                                            3 5 6 -2 0 1 9
                                                                                                                                                                            w. n y c. g o v
                                                                           100 C H U R C H S T R E E T
                                                                           N E W Y O R K, N Y 1 0 0 0 7

                                                                                                            A pril 1 3, 2 0 2 0

               VI A E C F
               H o n. P a ul A. E n g el m a y er
               U nit e d St at es Distri ct C o urt
               S o ut h er n Distri ct of N e w Y or k
               4 0 F ol e y S q u ar e, R o o m 1 3 0 5
               N e w Y or k, N e w Y or k 1 0 0 0 7

                                          R e:   Air b n b, I n c. v. T h e Cit y of N e w Y or k , 1 8 C V 7 7 1 2 ( P A E)
                                                 H o m e A w a y. c o m, I n c. v. Cit y of N e w Y or k, 1 8 C V 7 7 4 2 ( P A E)

               Y o ur H o n or:

                                      O n b e h alf of D ef e n d a nt Cit y of N e w Y or k, Pl ai ntiff Air b n b, I n c., a n d Pl ai ntiff
               H o m e A w a y. c o m, I n c., w e s u b mit t his j oi nt st at us l ett er p urs u a nt t o t h e C o urt’s or d er d at e d
               M ar c h 1 6, 2 0 2 0 i n t h e a b o v e -e nt itl e d c o ns oli d at e d a cti o ns. Si n c e t h e s e a cti o ns w er e st a y e d o n
               F e br u ar y 1 4, 2 0 2 0, t h e p arti es h a v e b e e n e n g a g e d i n pr o d u cti v e s ettl e m e nt dis c u ssi o ns, a n d
               j oi ntl y r e q u e st t h at t h e c urr e nt st a y r e m ai n i n pl a c e i n or d er t o all o w t h e s e dis c ussi o ns t o
               c o nti n u e a n d t o a c c o u nt f or cir c u mst a n c es r el ati n g t o C O VI D - 1 9. T h e p arti es w o ul d a gr e e t o
               m a k e a f urt h er j oi nt u p d at e t o t h e C o urt wit hi n 3 0 d a ys’ ti m e. T h a n k y o u f or y o ur att e nti o n t o
               t his m att er.

                                                                                                            R es p e ctf ull y s u b mitt e d,

                                                                                                              /s/ K ar e n B. S el vi n
                                                                                                            K ar e n B. S el vi n
                                                                                                            C o u ns el f or Cit y of N e w Y or k
                                                                         4/ 1 4/ 2 0 2 0
Gr a nt e d.                                                                                                  /s/ R o b ert a A. K a pl a n
                                                                                                            R o b ert a A. K a pl a n
S O O R D E R E D.                                                                                          C o u ns el f or Air b n b, I n c.

                         __________________________________                                                   /s/ Kristi n A. Li nsl e y
                               P A U L A. E N G E L M A Y E R                                               Kristi n A. Li nsl e y
                               U nit e d St at es Distri ct J u d g e                                       C o u ns el f or H o m e A w a y. c o m, I n c.
